Exhibit 10.1

 

Amendment to the Collaboration Agreement

 

This Amendment (the “Amendment”) to the Collaboration Agreement (defined below)
is entered into as of the Effective Date (defined below) by and between Sandoz 
AG,  a company organized under the laws of Switzerland, with an  office  at 
Lichtstraβe  35,  CH 4056, Basel, Switzerland, Sandoz Inc., a Colorado
corporation with an office at 100 College Road West, Princeton, NJ 08540 (Sandoz
AG and  Sandoz Inc.,  collectively the  “Sandoz Parties”) and Momenta
Pharmaceuticals, Inc., a Delaware corporation with an office  at  675  West 
Kendall Street, Cambridge, MA 02142 (“Momenta,” collectively with the Sandoz
Parties, the “Parties”).

 

WHEREAS, the Sandoz Parties and Momenta are parties to that certain
Collaboration and License Agreement, dated November 1, 2003, as amended and
supplemented (the “Collaboration  Agreement”);

 

WHEREAS, the Parties desire to amend the Collaboration Agreement;

 

NOW THEREFORE, in consideration of the promises of each of the Parties to the
other herein contained, it is mutually agreed as follows:

 

1.                                      Definitions. All capitalized terms used
herein that are not otherwise defined in this Amendment shall have the meanings
ascribed to them in the Collaboration Agreement.

 

2.                                      Effective Date. This Amendment shall be
effective as of April 1, 2015 (the  “Effective Date”). For the avoidance of
doubt, nothing herein shall affect the calculation of Profit Interest or
royalties owed, or any adjustment to Profit Interest under Schedule 4.3, under
the Collaboration Agreement for Post-Launch Quarters prior to the Effective Date
of this Amendment.

 

3.                                      Delete Selling Expenses. Section 1.91 of
the Collaboration Agreement is hereby deleted in its entirety.

 

4.                                      Profits. Section 1.79 of the
Collaboration Agreement is hereby deleted in its entirety and replaced with the
following:

 

“1.79.  “Profits.”  Profits  means  Net  Sales  less  Manufacturing  Costs  for 
the Product sold (regardless of whether the Product is rejected, returned or
recalled).”

 

5.                                      U.S. Profit Interest. Section 4.5 of the
Collaboration Agreement is hereby deleted in its entirety and replaced with the
following:

 

“4.5.                     U.S. Profit Interest.  For each Post-Launch Quarter
during which Sandoz, its Affiliates or distributors is selling the Product in
the U.S. Territory, Sandoz shall pay Momenta an amount computed by multiplying
fifty percent (50%) times the Profits in the U.S. Territory during such
Post-Launch Quarter (the “Profit Interest”), which shall be adjusted pursuant to
Schedule 4.3.”

 

For avoidance of doubt, in calculating the Actual Momenta Economic Interest
under Schedule 4.3 on or after the Effective Date of this Agreement,  Profits
and royalties payable prior to April 1, 2015 shall be determined based on actual
amounts paid or payable for the pre-April 1,2015 Post-Launch Quarter, without
taking into account the effect of this Amendment, and Profits payable on or
after April 1, 2015,

 

--------------------------------------------------------------------------------


 

shall be determined after taking into account the effect of this Amendment.

 

6.                                      Section C(1)(a) of Schedule 4.3 to the
Collaboration Agreement shall be deleted in its entirety and replaced with the
following: “(a) fifty percent (50%) times.”

 

7.                                      Deletion of Obsolete Sections.

 

7.1.                            In Section 11.3(e) of the Collaboration
Agreement, the following phrase shall be deleted in its entirety: “during the
Post-NTPC Period, the Non-NTPC Period or the Aventis TPC Period.”

 

7.2.                            Sections 1.7, 4.6, 4.7, 4.8 and 4.9 of the
Collaboration Agreement shall be deleted in their entirety.

 

7.3.                            The last two sentences of Section B(1) of
Schedule 4.3 to the Collaboration Agreement (beginning “For example . . .”)
shall be deleted in their entirety.

 

7.4.                            Section F of Schedule 4.3 to the Collaboration
Agreement, and Figures 4.3(a) and 4.3(b) to the Collaboration Agreement shall be
deleted in their entirety.

 

8.                                      Ratification of Terms. All other terms
and conditions of the Collaboration Agreement not amended by this Amendment
shall remain in full force and effect.

 

9.                                      Counterparts; Facsimile/PDF Signature. 
This Amendment may be exexuted in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one
instrument.  This Amendment may also be executed via facsimile or  PDF, which
shall be deemed an original.  Such counterparts may be exchanged by facsimile or
PDF (provided that each executed counterpart is transmitted in one complete
transmission or electronic mail message). Where there is an exchange of executed
counterparts by facsimile or PDF, each Party shall be bound by the Amendment
notwithstanding that original copies of the Amendment may not be exchanged
immediately. The Parties shall cooperate after execution of the Amendment and
exchange by facsimile or PDF to ensure that each Party obtains an original
executed copy of this Amendment with reasonable  promptness.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment is effective as of the Effective Date.

 

 

SANDOZ AG

 

 

 

 

 

 

 

 

By:

/s/ Andreas Eggmann

 

Date: June 12, 2015

 

 

Name: Andreas Eggmann

 

 

 

Title: Head Sandoz AG

 

 

 

 

 

 

 

 

 

 

By:

/s/ Claudio Zamuner

 

Date: June 12, 2015

 

 

Name: Claudio Zamuner

 

 

 

Title: Head Funds Flow Operations & IT Sandoz AG

 

 

 

 

 

 

 

 

 

SANDOZ INC.

 

 

 

 

 

 

 

 

By:

/s/ Peter Goldschmidt

 

Date: June 11, 2015

 

 

Name: Peter Goldschmidt

 

 

 

Title: President Head of North America

 

 

 

 

 

 

 

 

 

MOMENTA PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Richard P. Shea

 

Date: June 17, 2015

 

 

Name: Richard P. Shea

 

 

 

Title: Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------